Appeal from an amended order of the Family Court, Orleans County (James E Punch, J.), entered September 26, 2005 in a proceeding pursuant to Social Services Law § 384-b. The amended order, among other things, terminated the parental rights of respondent Sarah J.B. with respect to her two children.
It is hereby ordered that the amended order so appealed from be and the same hereby is unanimously affirmed without costs.
Memorandum: Respondent mother (respondent) appeals from an amended order of disposition that, inter alia, terminated her *1313parental rights with respect to her two children. Respondent’s contention that Family Court abused its discretion in failing to issue a suspended judgment is not preserved for our review because respondent did not request a suspended judgment (see Matter of Rosalinda R., 16 AD3d 1063, 1064 [2005], lv denied 5 NY3d 702 [2005]). In any event, the evidence at the dispositional hearing establishes that respondent was unlikely to change her behavior, and we thus conclude that a suspended judgment would not be in the best interests of the children (see Matter of Meko H., 28 AD3d 1252 [2006], lv denied 7 NY3d 705 [2006]; Matter of Yusef P., 298 AD2d 968; Matter of Sonny H.B., 249 AD2d 940 [1998]). Contrary to respondent’s further contention, the court did not err in refusing to award custody of the children to petitioner grandmother. Rather, the evidence supports the court’s conclusion that it was in the best interests of the children to remain in the custody of petitioner-respondent Orleans County Department of Social Services to allow their adoption by their foster parents (see Matter of Donald W., 17 AD3d 728, 729-730 [2005], lv denied 5 NY3d 705 [2005]; Matter of Violetta K. v Mary K., 306 AD2d 480, 481-482 [2003]; Matter of Tiffany Malika B., 215 AD2d 200, 201 [1995], lv denied 86 NY2d 707 [1995]). We have considered respondent’s remaining contention and conclude that it is without merit. Present— Hurlbutt, J.P., Scudder, Gorski and Green, JJ.